Citation Nr: 0530858	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  00-07 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent from May 
1, 1999, for degenerative joint disease, right knee, with 
total knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active military service from December 1951 to 
June 1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 RO rating 
decision which granted service connection for degenerative 
joint disease with total knee replacement, effective from 
March 1998, and which assigned a 100 percent temporary one-
year schedular evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5055, followed by a 30 percent schedular evaluation 
under DC 5055, effective from May 1, 1999.  The veteran 
disagreed with the 30 percent evaluation assigned from May 1, 
1999.  The Board Remanded the claim in September 2003.  The 
claim returns to the Board following additional development 
and notice to the veteran.

During the pendency of this appeal, the veteran submitted 
claims for service connection for left knee arthritis and for 
a cardiac disorder.  The claim for service connection for 
left knee arthritis was granted by a rating decision issued 
in January 2003, and no issue regarding that claim is before 
the Board at this time.  The veteran also submitted a claim 
for service connection for a cardiac disorder in December 
2004.  The claims files before the Board on appeal do not 
reflect that this claim has yet been adjudicated, and this 
claim is REFERRED back to the agency of original jurisdiction 
for any further action as necessary.

As noted in the Board's December 2002 Decision, the veteran's 
personal sworn testimony was obtained first in April 2000 
before a hearing officer at the RO, and than at a 
videoconference hearing conducted in September 2002 by the 
undersigned Veterans Law Judge in Washington, D.C., with the 
veteran at the RO.


FINDING OF FACT

Since the expiration of the temporary total evaluation 
following the veteran's total right knee replacement, 
objective manifestations of the veteran's service-connected 
right knee disability include range of motion of 15 degrees 
to 100 degrees without pain, subjective complaints of right 
knee pain with use in excess of one-half hour, normal post 
operative lack of a cruciate ligament, subjective complaints 
of swelling with no objective evidence of effusion, moderate 
weakness to varying resistance, moderate lack of endurance, 
by medical evidence that there is no crepitus and no 
loosening of the prosthesis, and by descriptions of the 
veteran's ability to walk reflecting that he is able to use 
the right knee for independent ambulation.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 30 
percent, from May 1, 1999, for degenerative joint disease, 
right knee, with total knee replacement, following the 
expiration of the initial temporary schedular total 
evaluation following total knee replacement, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.3, 4.20, 
4.71a, Diagnostic Codes 5055, 5256, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 30 percent evaluation assigned 
for his service-connected right knee disability, status post 
total knee replacement, following expiration of the schedular 
postoperative temporary total evaluation, does not adequately 
compensate him for the overall impairment related to the 
right knee.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the veteran disagreed with the 30 
percent evaluation assigned from May 1, 1999, for right knee 
disability status post right knee total arthroplasty, in 
1999, prior to enactment of the VCAA, and the unfavorable AOJ 
decision underlying this appeal was issued prior to the 
enactment of the VCAA.  

The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  In this case, the veteran 
was first notified of the enactment of the VCAA in the 
Board's December 2002 decision, an April 2003 letter from the 
Board, and the Board's September 2003 Remand.  

Although notice sent by the Board is not sufficient to comply 
with the VCAA, see Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003), the discussion in those communications 
was sufficient to provide the veteran with notice of each of 
the items of information required under the VCAA.  The 
veteran demonstrated that he did, in fact, receive notice of 
the types of evidence which would assist to substantiate his 
claim, by submitting statements, including in April 2003 and 
in June 2003, which set forth arguments regarding his claim.  
The veteran attached relevant clinical records to these 
statements.  

In April 2004, the RO issued a letter which advised the 
veteran of the enactment of the VCAA, advised the veteran of 
VA's duty to notify him about the evidence needed to 
substantiate the claim and VA's duty to assist him to develop 
the claim, and discussed types of evidence which might be 
relevant to substantiate his claim.    The letter provided 
the criteria for an increased evaluation and advised the 
veteran to submit "any evidence" that would support his 
claim.  

In April 2004, the veteran was afforded VA examination of the 
right knee.  All clinical records identified by the veteran 
have been obtained.  Following the April 2004 examination, 
and the various VCAA notices, the veteran submitted several 
communications setting forth his arguments and providing 
additional medical evidence, including argument submitted in 
June 2004, August 2004, October 2004, and December 2004.  
These responses establish that the veteran received the 
communications about the VCAA, received a copy of his April 
2004 VA examination report, and reflect that he has had an 
opportunity to submit evidence and arguments relevant to his 
claim.  In April 2005, a supplemental statement of the case 
(SSOC), which advised the veteran of the complete text of 
38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA, was issued.  The veteran responded with a 
communication dated in May 2005.

The appellant was not prejudiced by not receiving the VCAA 
notification prior to the initial AOJ decision, as he has had 
nearly three years to respond to initial notifications under 
the VCAA.  He had had more than a year to submit or identify 
evidence since the complying VCAA notice was provided in 
April 2004.  He has had more than 6 years during the pendency 
of this claim in which to identify or submit evidence which 
might be relevant to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, the record clearly 
reflects that the veteran has responded to those notices and 
has submitted several communications expressing the bases for 
his belief that he meets the criteria for a higher evaluation 
for his right knee disability from May 1, 1999.  Thus, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The veteran has submitted evidence and argument on his own 
behalf, and his representative has submitted argument on his 
behalf as well.  He has had numerous opportunities to submit 
or identify any relevant evidence, and has provided 
testimony, in addition to the VA examination afforded.  The 
Board finds that both the duty to assist and the duty to 
notify the veteran have been met, and the veteran is not 
prejudiced by appellate review by the Board at this time.  

Law and regulations applicable to claim for increased 
evaluation

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).   

The veteran's right knee disability is currently rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5055, the diagnostic code specifically applicable for 
evaluation of prosthetic replacement of the knee joint.  
Under this diagnostic code, 30 percent is the minimum rating, 
after the expiration of the total temporary schedular 
evaluation for the immediate post-operative period.  Chronic 
residuals, consisting of severely painful motion or weakness 
in the affected extremity, are rated at 60 percent.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to DCs 5256, 5261, 
or 5262.

Under DC 5256, ankylosis of the knee, a 30 percent rating is 
provided for favorable ankylosis, angle in full extension, or 
in slight flexion between zero degrees and 10 degrees.  

Ratings authorized under DC 5261 for limitation of extension 
of the leg are 0 percent when extension is limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees. 

Under DC 5262, for impairment of the tibia and fibula, a 30 
percent rating is warranted for malunion with marked knee or 
ankle disability.  A 40 percent rating is provided for 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.

Under DC 5260, limitation of flexion of the leg will be rated 
as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board also notes that VA's General Counsel held, in 
VAOPGCPREC 23-97, that a veteran who has both arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, provided that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or 5261 in order to obtain a separate 
rating for arthritis.  See also VAOPGCPREC 9-98.  The Board 
interprets DC 5055 as allowing separate consideration of DC 
5257 where evaluation of post-operative residuals of a total 
knee replacement is under DCs 5256, 5260, or 5261 rather than 
under 5055.  

Under the provisions of 38 C.F.R. § 4.71a, DC 5257, slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent rating is appropriately assigned when the disability 
approximates moderate impairment, and a 30 percent rating is 
assigned when the disorder approximates severe impairment.  
DC 5257.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Factual background

Historically, the veteran underwent treatment in service for 
a right knee disorder, and service connection for a right 
knee disorder was granted, effective in May 1955.  The 
veteran's right knee disability was initially evaluated as 
noncompensable.  By a rating decision issued in April 1999, 
the veteran's service-connected disability was 
recharacterized as degenerative joint disease, right knee, 
with total knee replacement, and a total, 100 percent, 
temporary schedular evaluation was assigned, effective from 
March 11, 1998, through April 30, 1999.  At the expiration of 
the temporary post-surgical schedular evaluation, a 30 
percent evaluation was assigned effective from May 1, 1999.  
The veteran disagreed with the 30 percent evaluation.

At a personal hearing conducted in April 2000, the veteran 
testified that he had to wear support hose so that his right 
knee and right leg did not swell up.  He testified that it 
was very hard to walk and stand.  He testified that his right 
knee remained swollen since the surgery and it felt like he 
was dragging a bowling ball around in there.  He testified 
that he had instability of both knees, and that he would 
"wobble," which required him to use a cane.  He testified 
that he could walk no more than one half of a block before he 
had pain in the back of his right knee. 

In July 2003, the veteran complained of right knee and back 
pain.  He had difficulty arising from a wheelchair.  There 
was some spasm in the right paravertebral muscles.  The 
examiner concluded that the veteran had acute lumbosacral 
strain.

Later in July 2003, the veteran again reported increased pain 
in the right knee.  He stated that he heard something "pop" 
while performing bicycling for therapy.  He reported that 
there was pain in the right knee and occasional clicking.  He 
described right knee pain as level 8 on a scale of 1 to 10.  
On objective examination, there was no swelling or warmth.  
There was mild tenderness.  Range of motion was from 0 to 90 
degrees.  Radiologic examination disclosed no loosening or 
other abnormality.  

VA outpatient clinical records dated from August 2003 through 
April 2004 are devoid of complaints of increased severity of 
right knee disability.  

On VA examination conducted in April 2004, the veteran 
complained that the VA physicians refused to drain fluid from 
his right knee, which he contended stayed swollen all the 
time.  He reported pain if he stood or walked more than one-
half hour.  He must sit down to get relief.  He complained of 
occasional pain behind the right knee or on the lateral side 
of the patella.  He walked with a cane in his right hand, 
which he used to take weight off his left knee, as he had 
undergone left knee total replacement in January 2004.  He 
stated that the right knee was not doing well.  

On objective examination, the veteran walked easily.  There 
was a six-inch surgical scar that moved freely.  There was no 
numbness.  The right knee lacked full extension.  The range 
of motion of the right knee was from 15 degrees of extension 
to 100 degrees of flexion, and range of motion was without 
pain.  The examiner noted that the veteran's cruciate 
ligament was missing , "as is normal following full joint 
replacement."  The posterior cruciate and collateral 
ligaments were firm.  There was no effusion.  There was no 
crepitus with motion.  There was mild thickening of the 
synovium.  The circumference of the right thigh was 17 
inches, as compared to 16 inches for the circumference of the 
left thigh.  The circumference of the right calf was 16 
inches, compared to 15.5 inches for the left calf.  There was 
mild edema of both lower extremities.  The examiner commented 
that the radiologic examinations disclosed no abnormal 
findings, such as loosening.  There was moderate weakness to 
varying resistance, but no lack of coordination.  There was 
no abnormal fatigability.  There was cruciate laxity, 
moderate lack of endurance, but there was no fluid in the 
right knee, and no flare-ups of the right knee.  The examiner 
opined that the veteran's complaints of right lower extremity 
pain were of spinal origin.

The admission history and physical of a VA hospitalization in 
April 2004 reflects that the examiner noted that the veteran 
had persistent pain and some instability in the right knee, 
status post total knee replacement.  There was mild swelling 
in the right knee and the veteran ambulated with a limp.  The 
clinical evidence from the veteran's VA hospitalization in 
August 2004 reflects that the veteran reported that he had 
undergone diagnostic examination of the left knee, but not 
the right knee.   

Records of VA hospitalization in October 2004, and reports of 
November 2004 outpatient treatment reflect that the veteran 
underwent coronary artery bypass graft surgery in October, 
and that he was provided further rehabilitative therapy for 
his left knee, status post total knee replacement.  These 
records are devoid of discussion of disability due to right 
knee arthroplasty.

Analysis

The veteran contends that he has severely painful motion or 
severe weakness in his service-connected right knee, status 
post total knee replacement.  However, the evidence 
contradicts this assertion.  September 1999 VA outpatient 
treatment notes reflect that the veteran complained of 
tightness in his knees and stated that he was almost unable 
to walk.  The examiner notes that there was increased fluid 
under tension in the left knee, and 16 cc's of fluid was 
removed from the left knee, but there was no notation of 
complaints or treatment specific to the right knee.  

Later in September 1999, the veteran reported that he was 
able to go up two flights of stairs with no complaints other 
than joint pain.  This notation is persuasive evidence that 
the veteran did not have such severe painful motion or severe 
weakness as to warrant a 60 percent evaluation for his 
service-connected right knee, status post total knee 
replacement, pursuant to DC 5055.

The veteran's September 2002 testimony that he had a 
"wobble" which required him to use a cane is consistent 
with the medical evidence that the veteran lacks a cruciate 
ligament, as is normal with total knee joint replacement.  
However, there is no evidence that the veteran's right knee 
instability requires use of a brace for the knee.  The 
veteran himself testified that the instability did not cause 
him to fall, as long as he used a cane.  The Board finds that 
the evidence does not reflect such severe instability as to 
warrant an evaluation in excess of 30 percent, even when 
considered together with the veteran's limitation of motion 
under DCs 5260 and 5261, discussed further below.  

In July 2003, the veteran complained of back pain and severe 
pain in the right knee, describing his pain in the back and 
in the right knee as a level 8 on a scale of 1 to 10.  On 
evaluation, he had difficulty arising from a wheelchair.  
There was some spasm in the right paravertebral muscles.  The 
provider at that time concluded that the veteran had 
lumbosacral strain, and did not change the plan of treatment 
for the veteran's right knee.  The Board finds that this 
evidence is consistent with the examiner's conclusion, at the 
time of the April 2004 VA examination, that some of the 
veteran's complaints of right knee pain were attributable to 
a spinal disorder.  This July 2003 evidence is unfavorable to 
the veteran's claim that he is entitled to an evaluation in 
excess of 30 percent for his right knee, status post total 
knee replacement.

Later that same month, the veteran reported worry that he had 
hurt his right knee during private physical therapy, because 
he heard a "pop" while using an exercise bicycle.  There 
was no swelling or warmth of the right knee.  There was mild 
tenderness.  Range of motion was from 0 to 90 degrees.  The 
provider indicated that the veteran walked "fairly well" 
with a cane.  

January 2004 inpatient clinical records reflect that, at the 
time of the veteran's hospitalization for left total knee 
arthroplasty, he did not report that ability to ambulate or 
perform activities of daily living was impaired by right knee 
disability; those records reflect that the veteran's ability 
to ambulate was limited to one block as a result of left knee 
pain.  These records also are unfavorable to the veteran's 
claim that he meets the criteria for a 60 percent evaluation 
for right knee disability, status post right knee 
replacement.

The clinical records of an April 2004 VA hospitalization 
reflect that the veteran walked with a limp.  However, as the 
veteran had undergone total replacement of the left knee in 
January 2004, approximately three months prior to the April 
2004 hospitalization, the noted limp cannot be attributed to 
right knee disability, without more specific evidence.  The 
clinical records thereafter are devoid of notations of or 
subjective complaints from the veteran of right knee limp.  
This evidence is consistent with the current 30 percent 
evaluation for service-connected right knee disability, but 
is unfavorable to a finding that the veteran has severely 
painful motion or severe weakness of the right knee. 

The report of the April 2004 VA examination is also 
unfavorable to the veteran's contention that he has severely 
painful motion or severe weakness of the right knee, so as to 
warrant a 60 percent evaluation under DC 5055.  In 
particular, that examination report reflected that the 
veteran was able to walk easily, could walk up to one-half 
hour before pain caused him to need to sit down, and there 
was no pain on the veteran's range of motion, although that 
motion was limited to 15 degrees of extension and 100 degrees 
of flexion.  This evidence is unfavorable to a finding that 
there was severely painful motion.  The evidence also 
reflects that there was moderate weakness to resistance.  
This is unfavorable to a determination that there was severe 
weakness, as required for a 60 percent evaluation.

The preponderance of the clinical evidence, as contrasted 
with the subjective evidence, is unfavorable to a 
determination that the veteran has severely painful motion of 
the right knee or severe weakness of the right knee, and 
establishes that the criteria for a 60 percent evaluation 
under DC 5055 are not met.

Therefore, by the terms of DC 5055, the Board must consider 
whether the veteran is entitled to an intermediate 
evaluation, in excess of 30 percent but less than 60 percent, 
for intermediate degrees of residual weakness, pain, or 
limitation of motion.  As noted above, limitation of flexion 
of the leg will be rated as 10 percent disabling, under DC 
5260, where flexion is limited to 45 degrees.  The flexion of 
the veteran's right knee has been evaluated as 90 degrees 
(during flare-up of pain in July 2003) and as 100 degrees in 
April 2004, on VA examination.  There is no evidence that the 
veteran has less than 90 degrees of flexion, even considering 
limitation due to pain, so the veteran does not meet the 
criteria for a compensable evaluation under DC 5260 based on 
limitation of flexion.

Under DC 5261, limitation of extension to 15 degrees warrants 
a 20 percent evaluation.  Since the VA examiner who evaluated 
the veteran in April 2004 determined that the veteran had 
limitation of extension to 15 degrees, he would be entitled 
to a 20 percent evaluation under DC 5261.  

The evidence establishes that the veteran no cruciate 
ligament, and that his right knee "wobbles," requiring him 
to use a cane for ambulation.  As noted above, under DC 5257, 
slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation.  A 20 percent evaluation is assigned 
for moderate impairment due to instability.  In this case, 
the veteran uses a cane, but there is no evidence that he 
uses a brace or assistive device other than a cane, or that 
an assistive device other than a cane has been medically 
recommended.  The veteran has testified that, even though he 
"wobbles" he has not fallen as a result of right knee 
instability.  The veteran's right knee instability did not 
preclude total knee replacement of the left knee.  The 
evidence establishes that the veteran is able to walk up and 
down steps, although he must hold onto railings.  The Boar 
finds that, although the veteran clearly has instability of 
the right knee, it is not so severe as to warrant an 
evaluation in excess of 10 percent.

The evidence that the veteran continues to have pain in the 
right knee is credible.  However, the severity of right knee 
pain demonstrated in the records since 1999 and at the time 
of the April 2004 VA examination is not of such severity as 
to warrant a determination that the veteran is entitled to a 
20 percent evaluation under DC 5257, such that consideration 
of DC 5257 together with a 20 percent evaluation for 
limitation of extension under DC 5261 warrants an 
intermediate evaluation of 40 percent under DC 5055.  In 
particular, the evidence establishes that the veteran is able 
to use the right knee and right lower extremity for 
propulsion, and the veteran himself has testified that he 
must rely heavily on his right knee, especially since he has 
required a total knee replacement for his left knee, with 
that surgical procedure having been conducted in January 
2004.  The Board finds that this evidence persuasively 
demonstrates that the veteran's right knee disability, 
currently and since May 1, 1999, is consistent with the 
extent of disability contemplated within the 30 percent 
evaluation under DC 5055. 

In particular, the Board notes that some of the veteran's 
subjective complaints of right lower extremity pain and 
swelling have been attributed to the veteran's cardiac 
disorders, and some of the veteran's complaints of pain 
behind the right knee and radiating down the right leg have 
been attributed to a spinal disorder.  The Board notes that 
the veteran has been award a 20 percent evaluation, under 
38 C.F.R. § 4.104, DC 7121, for thrombophlebitis, right lower 
extremity.  

Although the veteran complains that he had fluid on the right 
knee, but there is no evidence on objective examination of 
fluid on the right knee after May 1999.  The veteran has 
provided pictures showing that his right knee remained larger 
than his left knee, at least prior to left knee total 
replacement in January 2004.  However, this fact, without 
medical evidence of loosening or other abnormality of the 
prosthesis or evidence of fluid on the right knee, does not 
warrant an increased evaluation from 30 percent to 40 percent 
for right knee disability, status post total knee 
replacement.  

The Board find that a rating under DC 5256 is not appropriate 
in this case, as there is no evidence that the knee joint is 
ankylosed.  As noted above, he retains significant motion of 
the knee.  A rating under DC 5262 is also not warranted, as 
there is not evidence of nonunion or malunion of the tibia 
and fibula.

Consideration has also been given to the residual scarring.  
The VA medical examination in April 2004 establishes that the 
veteran's right knee surgical scar is not tender, moves 
freely, does not result in numbness, and does not restrict 
motion of the joint.  Thus, there no basis on which to assign 
a separate compensable rating for a right knee scar.  See 
38 C.F.R. § 4.118, DCs 7803-7806.   

In reaching these conclusions, the Board has given due 
consideration to 38 U.S.C.A. § 5017(b) regarding resolution 
of reasonable doubt.  This evidence of record shows that the 
manifestations of appellant's service-connected right knee 
disability more closely approximate the criteria supporting 
the current rating of 30 percent, and the doctrine of 
reasonable doubt does not apply.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

In this case there is no evidence that the veteran has 
required hospitalization for treatment of his right knee 
since May 1999.  He is retired, but there is no evidence of 
significant impact due to right knee disability on activities 
of daily living or other work-like activities to a degree not 
envisioned by the 30 percent evaluation in effect.  The 
application of the regular schedular provisions is therefore 
not shown to be impractical, and the Board finds that 
referral for consideration of an extraschedular rating is not 
appropriate in this case.  See 38 C.F.R. § 3.321(b)(1); Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996).


ORDER

The appeal for an evaluation in excess of 30 percent from May 
1, 1999, for degenerative joint disease, right knee, with 
total knee replacement, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


